Citation Nr: 0216369	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  96-43 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's disability compensation benefits on behalf of his 
child, I.C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States
Appellant appearing: 	Pro se


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.

This matter was previously before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 Special 
Apportionment Decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which denied the appellant's claim for apportionment.  The 
claim was subsequently transferred to the Roanoke, Virginia, 
RO, in light of the veteran's change of residence to 
Virginia.

In May 2000, the Board remanded this matter to the RO in 
order to determine whether the veteran was still declared 
incompetent, and if so, to identify the custodian.  The RO 
has conducted additional development which indicates that the 
veteran is receiving his disability compensation under 
supervised direct payment.  An August 1999 Social and 
Industrial Survey found that the veteran remained incompetent 
to manage his own funds without annual social and industrial 
surveys.  However, he was well-suited for the supervised 
direct payment program as he had shown that he was capable of 
and had in fact taken care of all of his bills, and because 
his hostility toward others did not make him a good candidate 
for having a custodian.  


FINDINGS OF FACT

1.  IC was born to the veteran and the appellant in November 
1982.

2.  IC has been in the appellant's custody since March 1996. 

3.  In May 1996, the appellant filed a claim for 
apportionment of the veteran's disability compensation 
benefits on behalf of IC.

4.  The veteran has been receiving a 100 percent rating for a 
psychiatric disorder since July 1971.

5.  The veteran's only income consists of his VA compensation 
benefit.

6.  The veteran received additional VA compensation benefits 
on account of IC.

7.  The veteran's monthly income is sufficient to pay all of 
his expenses.

8.  The veteran has not paid child support to the appellant 
since May 1996.  

9.  IC reached the age of 18 in November 2000.

10.  In August 2001, IC began attending a high school for 
adults in order to obtain her high school diploma.  


CONCLUSIONS OF LAW

1.  The criteria for apportionment of the veteran's 
disability compensation to the appellant on behalf of IC have 
been met for the period from May 1996 until November 2000, in 
an amount equivalent to the additional amount of money that 
the veteran received on account of his dependent child, 
during this time-period.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5307 (West 1991 & West Supp. 2002); 38 C.F.R. §§ 3.57, 3.102, 
3.159, 3.326, 3.450, 3.451 (2002).

2.  The criteria for apportionment of the veteran's 
disability compensation to the appellant on behalf of IC have 
been met for the period beginning in August 2001, until such 
time that IC has stopped attending an approved educational 
institution, or until IC reaches the age of 23, whichever 
occurs first, in an amount equivalent to the additional 
amount of money that the veteran has received or will receive 
on account of IC.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5307; 38 
C.F.R. §§ 3.57, 3.102, 3.159, 3.326, 3.450, 3.451.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  In 
November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C.A. §§ 5100, 5103, 5103A and 5107 
(West Supp. 2002).  The new law applies to all claims filed 
on or after the date of the law's enactment, as well as to 
claims filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.  See 66 Fed. Reg. 
33,311 (2001); VAOPGCPREC 11-2000 (2000).  Regulations 
implementing the law are codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a).

When a law or regulations change during the pendency of an 
appeal, the version most favorable to the veteran applies, 
absent contrary intent.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

In the case at hand, the Board finds that the statement and 
supplemental statements of the case provided the veteran and 
the appellant with adequate notice of the pertinent law and 
regulations in this case.  Hence, each was made aware of what 
information and evidence was necessary to substantiate 
his/her claim.  The statement and supplemental statements of 
the case also provided notice to the veteran and appellant of 
what the evidence of record revealed and the reasons for the 
decision made.  In addition, the veteran and appellant were 
provided with ample opportunity to submit documentary 
evidence in support of their case.  Further, numerous field 
examinations were conducted in order to interview the parties 
and to provide them with further opportunity to provide 
evidence to support their claim.  There is no indication that 
any further development or notification is necessary in this 
case.   Because no additional evidence has been identified by 
the appellant or veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the appellant and veteran of what 
evidence would be secured by VA and what evidence would be 
secured by the appellant or veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The law provides for an apportionment of a veteran's 
compensation benefits on behalf of his children if the 
children are not in his custody.  38 U.S.C.A. § 5307.  Under 
VA regulations, all or any part of a veteran's compensation 
may be apportioned if his children are not residing with him, 
and he is not reasonably discharging his responsibility for 
the children's support.  38 C.F.R. § 3.450(a).

VA regulations additionally provide that where hardship is 
shown to exist, a special apportionment of compensation may 
be made between the veteran and his dependents on the basis 
of the facts in the individual case, as long as doing so does 
not cause undue hardship to the veteran or the other persons 
in interest.  38 C.F.R. § 3.451.  In determining the basis 
for a special apportionment, consideration will be given to 
such factors as the amount of VA benefits payable, other 
resources and income of the veteran and those dependents on 
whose behalf apportionment is claimed, and special needs of 
the veteran, his dependents, and the apportionment claimants.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him, 
while apportionment of less than 20 percent of his benefits 
would not provide a reasonable amount for any apportionee.  
Id.

The record indicates that in November 1982, IC was born to 
the veteran and the appellant.  In March 1996, the appellant 
obtained custody of the veteran's (then) minor child.  In May 
1996, the appellant filed a claim for apportionment of the 
veteran's benefits for support of their minor child.  In a 
statement dated in June 1996, she indicated that her gross 
monthly income was $2,560.00, and that her expenses amounted 
to $2,040.00.  She did not report her net monthly income.  
However, it is likely that once all taxes were paid, there 
would not be much excess income left.  Subsequent accountings 
provided by the appellant indicate that her income had 
increased and that it had been sufficient to meet all of IC's 
expenses.    

In a statement dated in June 1996, the veteran reported that 
his only source of income was his VA compensation in the 
amount of $2,056.00.  He reported that his expenses totaled 
$1,755.00, and that he paid the appellant $200.00 in child 
support.  Subsequent accountings provided by the veteran 
indicate that his VA income was sufficient to meet his 
expenses, and still pay $200.00 in child support.    

It is noted that the RO has denied the appellant's claim, in 
part, due to the veteran's assertion that he was paying 
$200.00 in child support.  However, both the appellant and IC 
have written statements denying that the veteran has paid 
child support, as he has alleged.  In addition, several field 
examinations have been conducted at which time the appellant 
and the child were visited and interviewed.  Again, both 
denied receipt of any child support, and the field examiner 
recommended payment of child support in the amount of 
$200.00. 

It is further noted that the RO has requested that the 
veteran supply documentary evidence showing that he has paid 
the appellant child support.  The only documents the veteran 
has supplied, however, are unofficial receipts on which he 
hand wrote paying $200.00 to the appellant.  These receipts 
were, in turn, signed by the veteran himself.  During a 1997 
field examination, he was advised that such receipts were not 
sufficient and that he should make the child support payments 
by check or money order, in order to be able to provide 
documentary evidence.  To date, the veteran has not provided 
any documentary evidence showing that he has made child 
support payments to the appellant, and to date, both the 
appellant and the child deny having ever received child 
support payments. 

The Board finds that the evidence shows that the veteran has 
not reasonably discharged his responsibility to support his 
child.  Under these circumstances, the Board finds that the 
appellant should receive an apportionment from the date of 
her claim, until the date that IC turned 18 years of age.  
The amount of the apportionment for this time-period should 
be equivalent to the additional amount of money that the 
veteran received on account of dependent child, IC.

In addition, it is noted that documents have been submitted 
indicating that IC began attending a high school for adults 
in August 2001, in order to obtain her high school diploma.  
Thus, in accordance with 38 C.F.R. § 3.57, the appellant may 
receive an apportionment for IC for the periods during which 
she is in school, or until IC reaches the age of 23, 
whichever occurs first.  The Board finds that the amount of 
the apportionment should be equivalent to any additional 
amount of money paid to a veteran on account of a child who 
is still attending school but is older than 18. 


ORDER

An apportionment of the veteran's disability compensation to 
the appellant, on behalf of IC, in an amount equivalent to 
the additional monthly amount of money that the veteran 
received on account of IC, for the period from May 1996 to 
November 2000, is granted, subject to the criteria which 
govern the payment of monetary awards.  

An apportionment of the veteran's disability compensation to 
the appellant, on behalf of IC, in an amount equivalent to 
the additional monthly amount of money that the veteran has 
received or will receive on account of IC, from August 2001, 
until such time that IC has stopped attending an approved 
educational institution, or until IC reaches the age of 23, 
whichever occurs first, is granted, subject to the criteria 
which govern the payment of monetary awards.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

